Peter Brackett & Thomas Brattle Guardians to John Hands Excecutor to his father Marke Hands plaintiff against Cap* Thomas Clarke Defend* in an Action of reveiw of a case tryed at a County Court held at Boston January 1666 wherein Judgement was giuen against the said Brackett & Brattle as guardians vnto the said John Hands in the sume of two hundred six pounds six shillings & three halfe penny & due Damages according to Attachm* Dated the 25 th of January 1671 . . . the Jurie . . . found for the Defend* costs of Court which was eight shillings & nine pence.